Legislature is empowered, within constitutional limits, to define crimes
                and fix punishments, and this court should not "encroach upon that
                domain lightly." Schmidt v. State, 94 Nev. 665, 668, 584 P.2d 695, 697
                (1978). Consistent with this separation of powers, this court has held
                that, regardless of its severity, a sentence that is within the statutory
                limits is not "cruel and unusual punishment unless the statute fixing
                punishment is unconstitutional or the sentence is so unreasonably
                disproportionate to the offense as to shock the conscience."      Blume v.
                State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (quoting CuIverson v.
                State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979)); see also Harmelin v.
                Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion). Ybarra's claim
                that the mandatory nature of Nevada's sentencing scheme makes it cruel
                and unusual "has no support in the text and history of the Eighth
                Amendment," Harmelin, 501 U.S. at 994, and "outside the context of
                capital punishment, successful challenges to the proportionality, of
                particular sentences will be exceedingly rare," Solem v. Helm, 463 U.S.
277, 289-90 (1983) (internal quotation marks, emphasis and alterations
                omitted). Ybarra's sentence of consecutive terms of life in prison, each
                carrying a minimum parole eligibility after ten years, falls within the
                parameters provided by the relevant statutes, see NRS 176.035(1); NRS
                200.366; NRS 201.230(2), and the sentence is not so unreasonably
                disproportionate to the gravity of the offenses as to shock the conscience,
                see CuIverson, 95 Nev. at 435, 596 P.2d at 221-22; see also Griego v. State,
                111 Nev. 444, 447, 893 P.2d 995, 997-98 (1995), abrogated on other
                grounds by Koerschner v. State, 116 Nev. 1111, 13 P.3d 451 (2000);


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                  Adaway v. State, 902 So. 2d 746, 747-53 (Fla. 2005). Therefore, we
                  conclude that NRS 201.230(2) does not impose cruel and/or unusual
                  punishment.
                              Second, Ybarra contends that the district court abused its
                  discretion by agreeing with Ybarra's stipulation to serve consecutive life
                  sentences for sexual assault and lewdness with a child under the age of
                  fourteen years. This court will not disturb a district court's sentencing
                  determination absent an abuse of discretion. Randell v. State, 109 Nev. 5,
                  8, 846 P.2d 278, 280 (1993). Ybarra has not demonstrated that the district
                  court relied on impalpable or highly suspect evidence when it agreed with
                  Ybarra's stipulation. See Chavez v. State, 125 Nev. 328, 348, 213 P.3d 476,
                  490 (2009). Therefore, we conclude that the district court did not abuse its
                  discretion at sentencing.
                              Third, Ybarra contends that the district court's imposition of a
                  $10,000 fine at sentencing amounts to cruel and/or unusual punishment
                  because he was indigent at the time of sentencing. See U.S. Const. amend.
                  VIII; Nev. Const. art. 1, § 6. Ybarra admits that he receives a monthly
                  Veteran's Administration benefit of $125 and has failed to demonstrate
                  that he will not receive a portion of this benefit while he is incarcerated.
                  See 38 C.F.R. § 3.665(d) (2013) (discussing the amount payable to
                  incarcerated beneficiaries). Furthermore, Nevada law provides a
                  procedure for Ybarra to request a reduction of his fine or installment plan
                  based on his financial ability to pay. See NRS 176.085; see also Gilbert v.
                  State, 99 Nev. 702, 708, 669 P.2d 699, 702-03 (1983). We conclude that
                  Ybarra's fine does not amount to cruel and/or unusual punishment.        See


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A     •
                Culverson, 95 Nev. at 435, 596 P.2d at 221-22; see also Harmelin, 501 U.S.
                at 1000-01 (plurality opinion).
                             Having considered Ybarra's contentions and concluded that he
                is not entitled to relief, we
                             ORDER the judgment of conviction AFFIRMED.




                                                                              , J
                                                   Hardesty


                                                   PGA>
                                                   Parraguirre


                                                                                 J.



                cc: Hon. Jerome Polaha, District Judge
                     Karla K. Butko
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A